                            UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF ALABAMA

In re                                                          Case No. 12-33304-WRS
                                                               Chapter 7
RAY MOORE,

              Debtor

RAY MOORE,

              Plaintiff                                        Adv. Pro. No. 18-3061-WRS

    v.

AUTOMOTIVE FINANCE CORPORATION,

              Defendant


                                   MEMORANDUM DECISION

         This Adversary Proceeding came before the Court for hearing on October 2, 2018, on the

Defendant’s Motion to Dismiss (Doc. 7), and Plaintiff’s Response (Doc. 11). Plaintiff Ray

Moore was present by counsel Anthony B. Bush, and Defendant Automotive Finance Corp. was

present by counsel R. Scott Williams. For the reasons set forth below, the motion is GRANTED

and the complaint is DISMISSED WITH PREJUDICE.


                                               I. Facts


         As this matter is before the Court on a motion to dismiss, the Court accepts as true, all of

the well-pled allegations in the Complaint. Moore filed a petition in bankruptcy pursuant to

Chapter 13 of the Bankruptcy Code on December 14, 2012. On August 2, 2015, Moore

converted his case to one under Chapter 7 of the Bankruptcy Code. This Court entered a




  Case 18-03061           Doc 13   Filed 11/01/18 Entered 11/01/18 15:03:34            Desc Main
                                    Document     Page 1 of 10
discharge on March 8, 2016. One of the discharged debts was for $70,000 owed to Automotive

Finance.

       Moore is in the business of buying and selling used cars. In March of 2018, M & M

Luxury Imports, LLC, a business that Moore owns an interest in, attempted to gain admission to

Auction Access, which is an auction site where used cars are bought and sold on-line. M & M’s

application to gain access was denied, apparently because Automotive Finance reported the fact

of Moore’s discharged debt.1

       Moore and his partner in M & M contacted representatives of Automotive Finance and

inquired as to what could be done to gain access to the auction site. Automotive Finance’s

representative, Andy Middleton, told Moore’s partner to “throw him a number.” Moore’s partner

responded with an offer of $1,000. Middleton countered with an offer of $2,000. Moore claims

that Automotive Finance violated the discharge injunction when Middleton made the

counteroffer.


                                            II. Law

                                        A. Jurisdiction


       This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §

1334(b). This is a core proceeding. 28 U.S.C. § 157(b)(2)(A). This is a final order.




       1
         The discharged debt was owned by Automotive Finance, but it was Auction Access, an
unrelated party who was not a creditor of Moore’s, that took action. The Court draws all
inferences in favor of the nonmoving party.

                                                2



  Case 18-03061      Doc 13     Filed 11/01/18 Entered 11/01/18 15:03:34            Desc Main
                                 Document     Page 2 of 10
                                 B. Motion to Dismiss Standard


       Motions to dismiss are governed by Rule 12(b)(6), Fed. R. Civ. P., which is made

applicable to this proceeding by Rule 7012, Fed. R. Bankr. P. The standard to be applied was set

out in a case recently handed down by the Eleventh Circuit.

               To survive a motion to dismiss, a complaint must allege enough
               well-pled facts, accepted as true and construed in favor of the
               plaintiff, to state a claim to relief that is plausible on its face. Bell
               Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955,
               167 L.Ed.2d 929 (2007). For a claim to be facially plausible, a
               plaintiff must go beyond merely pleading the “sheer possibility” of
               unlawful activity by a defendant, and instead must offer sufficient
               “factual content that allows the court to draw the reasonable
               inference that the defendant is liable for the misconduct alleged.”
               Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d
               868 (2009). Allegations that are no more than “labels and
               conclusions,” a “formulaic recitation of the elements of a cause of
               action,” or “naked assertions devoid of further factual
               enhancement” are not well-pled facts that must be accepted as true
               and will not be sufficient to withstand a motion to dismiss. Id. at
               678, 129 S.Ct. 1937 (internal quotation marks omitted; alteration
               adopted); see also Oxford Asset Mgmt., Ltd. v. Jaharis, 297 F.3d
               1182, 1188 (11th Cir. 2002) (“[C]onclusory allegations,
               unwarranted deductions of facts[,] or legal conclusions
               masquerading as facts will not prevent dismissal.”)



Jones v. Citimortgage, Inc., 666 Fed.Appx. 766, 772 (11th Cir. 2016).


                                    C. Adversary Proceeding


       In a case recently handed down by the Eleventh Circuit, the Court has expressed a

preference that proceedings to enforce the discharge injunction be brought by way of a motion

filed in the bankruptcy case, thereby initiating a contested matter, rather than by way of an


                                                   3



  Case 18-03061       Doc 13      Filed 11/01/18 Entered 11/01/18 15:03:34                 Desc Main
                                   Document     Page 3 of 10
adversary proceeding. Green Point Credit, LLC, v. McLean (In re McLean), 794 F.3d 1313,

1326 (11th Cir. 2015); Cf. Rule 7001, et. seq., and Rule 9014, Fed. R. Bankr. P. As this matter

was initiated by the Debtor in the form of an Adversary Proceeding, it is presently stuck with this

form. As this is to be disposed of by way of a dismissal, it appears the most efficient way to

handle this is to dismiss the complaint, with prejudice, without first converting to a contested

matter. Had this matter proceeded to an evidentiary hearing, the Court would have converted this

to a contested matter.




                                  D. The Discharge Injunction



       A discharge in bankruptcy “operates as an injuction against the commencement or

continuation of an action, the employment of process, or an act, to collect, recover or offset any

such debt as a personal liability of the debtor.” 11 U.S.C. § 524(a)(2). Creditors who continue to

attempt to collect debts, that have been discharged in bankruptcy, may be held liable for damages

for violating the discharge injunction. Otero v. Green Tree Servicing, LLC (In re Otero), 498

B.R. 313, 320-21 (Bankr. D.N.M. 2013)(holding that repeated telephone calls to collect a

discharged debt violated the discharge injunction); McClure v. Bank of America (In re McClure),

420 B.R. 655, 660 (Bankr. N.D. Tex. 2009)(holding that Bank of American willfully violated

discharge injunction when it turned over two debts for collection knowing that they were

discharged); Motichko v. Premium Asset Recovery Corp. (In re Motichko), 395 B.R. 25, 32

(Bankr. N.D. Ohio 2008)(finding that continued collection efforts such as collection calls and



                                                 4



  Case 18-03061          Doc 13   Filed 11/01/18 Entered 11/01/18 15:03:34            Desc Main
                                   Document     Page 4 of 10
notices made to collect a discharged debt violate the discharge injunction); In re Jones, 389 B.R.

146, 159 (Bankr. D. Mont. 2008)(taking default judgment on discharged debt violated the

discharge injunction).

        A proceeding to enforce the discharge injunction is one in the nature of contempt. In re

McClean, 794 F.3d at 1326. “Section 524 is intended to insure that once a debt is discharged, the

debtor will not be pressured in any way to repay it. In effect, the discharge extinguishes the debt,

and creditors may not attempt to avoid that.” Id. at 1321 (citing H.R. Rep. No. 95-595, at 365-55

(1977)). “The violation of an injunction is a contempt against an entire court insofar as it flouts

the court's basic authority to preserve order and administer justice. [citations omitted]

Accordingly, any court—bankruptcy court included—has inherent powers to punish contempt

against it, as a means of protecting itself as an institution.” Id. at 1319 (citing Jove Eng'g, Inc. v.

Internal Revenue Serv., 92 F.3d 1539, 1553 (11th Cir.1996)).

        The usual test applied to determine whether there has been a violation of the discharge

injunction is a two-part test: (1) whether the defendant knew that discharge injunction was

invoked; and (2) whether the defendant intended the action which violated the discharge

injunction. Hardy v. United States (In re Hardy), 97 F.3d 1384, 1390 (11th Cir. 1996). It is

undisputed here that Automotive Finance knew of Moore’s discharge in bankruptcy and that it

intended the acts attributed to it. The more relevant question here is whether the acts done by

Automotive Finance did in fact violate the discharge injunction.




                                                   5



  Case 18-03061          Doc 13   Filed 11/01/18 Entered 11/01/18 15:03:34               Desc Main
                                   Document     Page 5 of 10
                       E. Automotive Finance’s Refusal to Do Business,
                       in the Future, Is Not Coercive Conduct Which
                       Implicates the Discharge Injunction



       At the October 2, 2018 hearing, the Court inquired of Plaintiff’s counsel whether he was

taking the position that Automotive Finance violated the automatic stay by refusing to do

business with Moore in the future. Plaintiff’s counsel responded that he was not. As a general

principle of bankruptcy law, a creditor is not required to do business with a debtor who has

discharged his debt in the past. See Brown v. Penn. State Employees Credit Union, 851 F.2d 81,

85 (2nd Cir. 1988)(holding that a credit union did not violate either § 362 or § 524 when it stated

that it would refuse to do business with the debtor in the future, unless she reaffirmed her debt).




               F. Having Established that Automotive Finance Was Not
               Under a Duty to Do Business With Moore, Whether
               Automotive Finance Violated the Discharge Injunction When it
               Responded to Moore’s Offer of Payment




       Section 524(f) of the Bankruptcy Code provides that “(n)othing contained in subsection

(c) or (d) of this section prevents a debtor from voluntarily repaying any debt.” When Moore

and his partner approached Automotive Finance and inquired as to how they might square things,

a representative of Automotive Finance responded to the inquiry by saying “shoot me a number.”

In other words, it asked for an offer. Moore’s partner in fact made an offer and Automotive

Finance made a counteroffer. Moore claims here that Automotive’s counteroffer is an “act to


                                                 6



  Case 18-03061       Doc 13     Filed 11/01/18 Entered 11/01/18 15:03:34             Desc Main
                                  Document     Page 6 of 10
collect” within the meaning of § 524(a)(3), and therefore violates the discharge injunction.

       The Eighth Circuit handed down a decision finding payments made under a lease were

voluntary and declined to find a violation of the discharge injunction. DuBois v. Ford Motor

Credit Co., 276 F.3d 1019, 1023-24 (8th Cir. 2002). In DuBois, the debtor had leased an

automobile at the time she filed bankruptcy. She kept the vehicle and continued to make

payments on the lease after her bankruptcy filing–the parties did not enter into a reaffirmation

agreement. See 11 U.S.C. § 524(c). After discharge was entered, DuBois approached Ford and

leased another vehicle.   However, as a condition to entering into the second lease, Ford insisted

the excess mileage charges which had come due under the first lease be rolled into the second

lease. DuBois voluntarily entered into the second lease and voluntarily made payments under

that lease for two and one-half years when she brought suit against Ford contending that it had

violated the discharge injunction when it insisted on including the excess mileage charges

incurred under the first lease be included as a charge in the second lease. The Court in DuBois

found no violation of the discharge injunction as the debtor had voluntarily entered into the lease

and voluntarily made payments. Nothing in the complaint suggested that the debtor did not have

a choice, not to do business with Ford, and that her actions were voluntary. Id. at 1023-24.

       This Court is of the view the facts in DuBois are sufficiently analogous to provide

guidance here. Ford was not required to lease another vehicle to DuBois. Moreover, DuBois had

the choice to do business with other automobile dealers. She did not have to lease another

vehicle from Ford. When she voluntarily signed the new lease, rolling in the excess mileage

charges from the old lease, she had no grounds to complain that she had been coerced into paying

a discharged debt. At the time DuBois filed her bankruptcy case, she could have taken her car


                                                 7



  Case 18-03061       Doc 13     Filed 11/01/18 Entered 11/01/18 15:03:34            Desc Main
                                  Document     Page 7 of 10
back to Ford, surrendered it, and owed nothing. Had Ford then proceeded to attempt to collect

amounts owed on the now discharged lease, it would have violated the discharge injunction.

       This Court also finds instructive a well reasoned decision recently handed down by a

bankruptcy court in the Northern District of New York. In re Morgan, 578 B.R. 712 (Bankr.

N.D.N.Y. 2017). In Morgan, a debtor approached his credit union and inquired how he could

“rebuild” his credit. The credit union responded by informing Morgan that he would have to pay

his now discharged debt, in full, before the credit union would open a new account and provide

services. The Bankruptcy Court in Morgan concluded that this communication did not violate the

discharge injunction. Id. at 717. The Bankruptcy Court in Morgan stated the debtor could have

found someplace else to bank, rather than suing his former credit union for refusing to provide

services–something the law allows it to do. The same could be said to the Debtor here–he can

either find another place to do business, or he can accept Automotive Finance’s terms. He

cannot force an unwilling creditor to do business with him and then sue if they refuse. The give

and take of negotiations such as this should not be penalized by the courts.2

       Moore contends that he has suffered losses, in an amount of upwards of tens of thousands

of dollars, for lost business opportunities. (Doc. 1, para. 24). The premise of Moore’s

complaint–contrary to his concession at oral argument–is that he has the unbridled right to do

business in the future with Automotive Finance. Worse yet, under Moore’s theory, Automotive



       2
           The Court recognizes that there are narrow exceptions to the general rule that a creditor
is not required to continue to do business with a debtor. For example, utility companies may not
discriminate as a result of a bankruptcy filing. 11 U.S.C. § 366. In addition, employers may not
discriminate against debtors. 11 U.S.C. § 525. In this case, the Plaintiff makes no argument that
he is entitled to an exception to the general rule that creditors may choose not to do business with
debtors in the future as a result of a bankruptcy filing.

                                                 8



  Case 18-03061       Doc 13     Filed 11/01/18 Entered 11/01/18 15:03:34             Desc Main
                                  Document     Page 8 of 10
Finance could be sued in Federal Court and held liable for damages, if it refused to do business

with the debtor on terms of the debtor’s choosing. This is an unwarranted extension of the

protections afforded debtors under § 524.

       There is some tension between § 524(a) and § 524(f). Debts which are voluntarily paid

are undoubtedly compelled by something. Businessmen do business with one another because

they believe it to be mutually advantageous. A voluntary payment may well be the carrot that

lures the creditor to once again do business with the debtor who has discharged a debt in the past.

So long as it is the debtor who initiates the negotiations, and so long as he has reasonable

alternatives to doing business with his former creditor, he cannot be heard to complain if he does

not like the terms under which the creditor will do future business. The debtor’s alternative to

repaying a discharged debt, if that is the creditor’s condition to doing future business, is to go

elsewhere to do business and not to march into Federal Court, arguing that a creditor must do

business with him under terms of the debtor’s choosing.

       One potential cost of filing bankruptcy is that lenders and those who extend credit may

choose not to do business with one who has previously filed bankruptcy.3 There is nothing in

§ 524, or elsewhere in the Bankruptcy Code, which requires one to do business with a bankrupt.

To permit suits such as this would expose the businessman to either risk of multiple credit losses

on the one hand, or liability for violation of the discharge injunction on the other. Nothing in

§ 524 of the Bankruptcy Code allows a debtor to place his creditor on the horns of this dilemma.



       3
          The Fair Credit Reporting Act permits a credit report to disclose bankruptcy filings
which are less than 10 years old. 15 U.S.C. § 1681c(a)(1). This suggests that businesses may
properly take into account bankruptcy filings when making a decision whether to extend credit.
Were it otherwise, bankruptcy filings could not be disclosed regardless of their age.

                                                  9



  Case 18-03061        Doc 13     Filed 11/01/18 Entered 11/01/18 15:03:34             Desc Main
                                   Document     Page 9 of 10
                                       III. CONCLUSION

             Moore voluntarily initiated negotiations with Defendant Automotive Finance, a

creditor whose debt had been discharged. Having voluntarily initiated negotiations, he was free

to terminate negotiations at any time. He should not be heard to complain that Automotive

Finance answered the phone when he called. Moore, as any debtor, may voluntarily pay a

discharged debt. It follows, that when a debtor voluntarily initiates negotiations with a creditor,

who has the right to refuse to do business with the debtor, he cannot be heard to complain when

the creditor responds to inquiries and offers made by the debtor. The actions complained of here

did not violate the discharge injunction because they were voluntary business negotiations, not in

any way coercive, with either party free to refuse to do business with the other. For this reason,

the complaint is dismissed, with prejudice. The Court will dismiss the complaint by way of a

separate order.

             Done this 1st day of November, 2018.




                                                 United States Bankruptcy Judge

c: Anthony B. Bush, Attorney for Plaintiff
   R. Scott Williams, Attorney for Defendant




                                                 10



  Case 18-03061       Doc 13     Filed 11/01/18 Entered 11/01/18 15:03:34             Desc Main
                                  Document     Page 10 of 10
